       Case 4:20-cv-04332 Document 23 Filed on 01/15/21 in TXSD Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 JOHN DOE,                                     §
      Plaintiff,                               §
                                               §
 v.                                            §    Civil Action No. 4:20-CV-04332
                                               §
 TEXAS A&M UNIVERSITY,                         §
      Defendant.                               §
                                               §


                             PRELIMINARY INJUNCTION - EXHIBITS


        In accordance with the Court’s order on January 7, 2021, Defendant Texas A&M

University files the following documents for the Court’s review:

      A. Transcript of Hearing Conducted on November 12, 2020

      B. Final Investigative Report, September 10, 2020

           #                             Exhibits                               Page #

           1    System Policy 08.01, Civil Rights Protections and               9 – 12
                Compliance

           2    System Regulation 08.01.01 Civil Rights Compliance             13 – 26

           3    University Rule 08.01.01.M1 Prohibited Conduct                  27 – 51

           4    Official Complaint Form Submitted by [Complainant] Dated       52 – 54
                4.17.20
           5    Notice of Investigation Dated 5.14.20                          55 – 61

           6    [Complainant] Investigation Interview Notes Dated 5.5.20        62 – 70

           7    [Student Witness #1] Investigation Interview Notes Dated       71 – 79
                5.18.20

           8    [Student Witness #1] Investigation Interview Notes Dated        80 – 82
                7.9.20



                                                1
 Case 4:20-cv-04332 Document 23 Filed on 01/15/21 in TXSD Page 2 of 4




     9   [Student Witness #3] Investigation Interview Notes Dated        83 – 89
         5.18.20

    10   [Student Witness #3] Investigation Interview Notes Dated        90 – 94
         7.13.20

    11   [John Doe] Investigation Interview Notes Dated 7.1.20          95 – 103

    12   List of Requested Witnesses and Questions to Ask               104 – 105
         Submitted by [Complainant] with IA Responses

    13   List of Requested Witnesses and Questions to Ask               106 – 110
         Submitted by [John Doe] with IA Response

    14   Text Messages Between [Student Witness #1] and John Doe        111 - 114
         Dated 1.22.20-3.9.20

    15   Text Messages Between [Student Witness #1 and                  115 – 119
         Complainant Submitted by [Student Witness #1] 3.2.20

    16   Text Messages Between [John Doe] and [Student Witness          120 – 121
         #2] Dated 3.8.20

    17   Celtic Kane Blood Alcohol Estimation for [Complainant]         122 – 124

    18   Celtic Kane Blood Alcohol Estimation for [John Doe]            125 – 127

    19   [Complainant] Response to Investigation Report with text       128 – 129
         message received after the reported incident

    20   [John Doe] Response to Report and Exhibits                     130 – 132

    21   Additional Information for Hearing                             133 – 134

C. Addendum of Steps Taken in the Investigation and Hearing Process

D. Hearing Outcome Letter, November 22, 2020

E. John Doe’s Appeal of Hearing Officer’s Decision, November 30, 2020

F. Denial of John Doe’s Appeal, December 1, 2020




                                        2
     Case 4:20-cv-04332 Document 23 Filed on 01/15/21 in TXSD Page 3 of 4




                                          Respectfully submitted.

                                          KEN PAXTON
                                          Attorney General of Texas

                                          BRENT WEBSTER
                                          First Assistant Attorney General

                                          GRANT DORFMAN
                                          Deputy First Assistant Attorney General

                                          SHAWN COWLES
                                          Deputy Attorney General for Civil Litigation

                                          THOMAS A. ALBRIGHT
                                          Chief - General Litigation Division

                                          /s/ Cynthia O. Akatugba
                                          CYNTHIA O. AKATUGBA
                                          Texas Bar No. 24087083
                                          Southern District Federal ID No. 3437774
                                          Assistant Attorney General
                                          General Litigation Division
                                          P.O. Box 12548, Capitol Station
                                          Austin, Texas 78711-2548
                                          (512) 463-2120 | FAX: (512) 320-0667
                                          cynthia.akatugba@oag.texas.gov

                                          COUNSEL FOR DEFENDANT


                             CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2021, a true and correct copy of the foregoing
instrument has been served via the Court’s electronic notification system to the following:

       David K. Sergi
       DAVID K. SERGI AND ASSOCIATES
       329 S Guadalupe
       San Marcos, TX 78666
       david@sergilaw.com
       ATTORNEY FOR PLAINTIFF




                                             3
Case 4:20-cv-04332 Document 23 Filed on 01/15/21 in TXSD Page 4 of 4




 Katherine Frank
 Sergi & Associates, P.C.
 329 S. Guadalupe St.
 San Marcos, TX 78666
 katie@sergilaw.com

 Anita Kawaja
 Law Offices of Anita Kawaja
 6030 Claridge Dr.
 Houston, TX 77096
 Anita@AnitaKawajaLaw.com


                               /s/ Cynthia O. Akatugba
                               CYNTHIA O. AKATUGBA
                               Assistant Attorney General




                                 4
